Citation Nr: 0627132	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  95-02 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for thoracic spine strain with central disc protrusion at T5-
6.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
December 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO). The Board 
notes in that decision, the RO granted service connection for 
a lower back disability, evaluated as zero percent disabling 
under Diagnostic Code 5295.  However, follow complete 
examination review of the service medical records,  the RO, 
in a January 1997 rating decision, re-characterized the 
veteran's service-connected back disability as involving the 
thoracic portion of the spine, with disc protrusion at T5-T6, 
and evaluated the disability as 10 percent disabling under 
Diagnostic Code 5293.

The veteran testified at an April 1998 hearing before a 
Veterans Law Judge who has since retired.  The transcript was 
associated with the claims file.  In May 2003, the veteran 
was afforded an opportunity for another hearing before a 
Veterans Law Judge, but the veteran did not respond.  

In June 1998 and again March 2004, this case was remanded for 
further development.  That development was completed and the 
case is again before the Board.

In his June 2005 VA examination, the veteran raised a claim 
for an increased rating for his service-connected left hip.  
The Board refers this issues to the RO.  


FINDING OF FACT

1.  Central disc protrusion, T5-6, and thoracic strain is 
manifested by limitation of dorsal motion that is no more 
than slight, a combined range of thoracolumbar spine motion 
of 155 degrees with flexion measuring no less than 70 degrees 
with consideration for pain and functional loss due to pain; 
and clinical findings of degenerative disc disease at T5-6 
with mild compression deformity 

2.  Evidence does not show moderate recurring attacks of 
intervertebral disc syndrome, incapacitating episodes of 
intervertebral disc syndrome requiring bed rest and treatment 
by a physician; or neurological manifestations.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for central disc protrusion, T5-6, and thoracic strain are 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5293 (2002), effective prior to September 23, 2002; DC 5293 
(2003), effective as of September 23, 2002; DCs 5235 to 5243 
(2005), effective September 26, 2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Here, the veteran filed his claim 
for service connection in February 1993, prior to the 
enactment of the VCAA.  Service connection was subsequently 
granted, and the veteran appealed the evaluation assigned, 
hence the issue is a "downstream" issue.  In its March 2004 
remand, the Board directed the AOJ to provide VCAA notice, 
including notice of regulations concerning evaluation of 
spine disabilities, which had changed during the pendency of 
the appeal.  The AOJ complied, providing the veteran with a 
letter in December 2004, notifying him of the evidence needed 
to substantiate the claim for increase, namely, evidence that 
the disability was worse than originally evaluated.  The 
veteran was also notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
records not held by a Federal agency, such as private medical 
records, or authorize VA to obtaining such records on his 
behalf.  He was also asked to send any evidence or 
information he might have in his possession.  In March 2006, 
the RO sent another letter notifying the veteran of the 
criteria for assigning a disability evaluation and for 
establishing an effective date should his claim be granted. 

As for content of the notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice was provided on five of the five 
elements of a service connection claim). 

The actions of the RO described above provided the veteran 
with a meaningful opportunity to participate effectively in 
the processing of the claim and to submit additional argument 
and evidence, which he did, and to address the issues at a 
hearing, which he also did.  For these reasons, any 
procedural defect caused by the timing of VCAA notice was 
cured and the veteran has not been prejudiced by any defect 
in the notice.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA records, and requested 
that the veteran provide additional information about further 
treatment, including to identify VA and non-VA health care 
providers.  The veteran declined to respond.  The veteran 
further declined to report for a VA examination scheduled in 
January 2001, although he reported for a subsequent 
examination scheduled in June 2005.  The Board reminds the 
veteran that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Moreover, the veteran, alone, is responsible to keep the RO 
informed of his current address, and to report any change of 
address in a timely manner.  If he does not do so, "there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

The veteran has identified no additional records to obtain, 
pertinent to this claim, which have not been obtained or 
sought by the AOJ.  Hence, in the present case, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim for a higher 
initial evaluation is required to comply with the duty to 
assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Entitlement to a Higher Initial Evaluation for a Central Disc 
Protrusion, T5-6,
and Thoracic Strain

Here, the RO, in March 1994, granted service connection for a 
back disability and assigned a 10 percent evaluation under DC 
5295.  The veteran disagreed with this evaluation, arguing 
that his back disorder is worse than the evaluation assigned.  
During the course of the appeal, the RO, in a January 1997 
rating decision, re-characterized the veteran's service-
connected back disability as involving the thoracic portion 
of the spine, with disc protrusion at T5-T6, and evaluated 
the disability as 10 percent disabling under Diagnostic Code 
5293.  The veteran continued his appeal.
 
Since the veteran perfected an appeal as to the assignment of 
the initial rating following the initial award of service 
connection, the Board will consider separate ratings for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

A disability rating is determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate Diagnostic Codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The regulations include 38 C.F.R. § 4.1, 
requiring that each disability be viewed in relation to its 
history; 38 C.F.R. § 4.2, requiring that medical reports be 
interpreted in light of the whole recorded history; and 38 
C.F.R. § 4.10, requiring that a rating be based on functional 
impairment under the ordinary conditions of life including 
employment.

In rating a musculoskeletal disability, functional loss due 
to pain is a factor, 38 C.F.R. § 4.40.  Other factors include 
less movement than normal, weakened movement, excess 
fatigability, and pain on movement, 38 C.F.R. § 4.45, and 
painful motion, 38 C.F.R. § 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

During the pendency of the appeal, substantive changes were 
made twice to the rating criteria that address disabilities 
of the spine, including intervertebral disc syndrome.  The 
changes became effective on September 23, 2002, (67 Fed. Reg. 
54,345-349 Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 
5293); and on September 26, 2003, (68 Fed. Reg. 51,454, 
51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 
5235-5243).

When the rating criteria are amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria and applies that more favorable to the 
veteran.  However, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.114 (2005).

The veteran's thoracic spine disability was initially rated 
under the former criteria for mild intervertebral disc 
syndrome under DC 5293.  The criterion for the next higher 
rating under the former DC 5293, 20 percent, contemplates 
recurring attacks of intervertebral disc syndrome with 
moderate symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.

However, the medical evidence does not show that the required 
manifestations are present.  VA examinations conducted in May 
1993, August 1996, February 1999, and June 2005 reflect no 
difficulty with muscle development or gait, and no findings 
of neurological pathology.  Rather, strength was measured at 
5 of 5 in upper and lower extremities throughout, all 
reflexes were noted to be present and active.  There was no 
evidence of sensory loss, and no radiculopathies or referred 
pain.  Sciatic stretch was specifically found to be negative 
in 1993, and no neurological pathology was found, 
specifically, in subsequent VA examination.  

In May 1993, the examiner noted that the veteran exhibited 
difficulty squatting and rising again, and straight leg 
raising was positive at 60 degrees on the left from the 
supine position with pain in the hip and lower back.  
Consequently, the veteran was then service connected for a 
left hip disability, which is separately service connected 
and not presently on appeal.  As noted in the Introduction, 
this issue has been referred out for separate adjudication.  
These manifestations cannot therefore be considered here.  

In August 1996, the examiner noted enlargement of the right 
paraspinal muscles, which were found to be tender to the 
touch.  In February 1999, the veteran complained of spasm in 
these muscles.  The examiner detected no tenderness or 
enlargement in the muscles at the time of examination, but 
noted that adequate pathology existed to support the 
complaint.  The June 2005 VA examination report noted 
findings of thoracolumbar scoliosis, described as mild, with 
mild tenderness to palpation of the rhomboid muscles on the 
right spinous processes in the mid scapular line but no spasm 
or knotting in the muscles.  

VA and private treatment records reflect diagnoses of myalgia 
and myositis, with findings of muscle spasm relieved by 
massage.  These records document that muscle strength 
continued to measure 5 of 5 bilaterally, and deep tendon 
reflexes, 2+.  Consultation was made to neurology, but no 
further records were obtained or provided, despite having 
requested that the veteran provide them or provide 
information sufficient to allow the AOJ to obtain them.

Muscle spasm alone, resolved with massage, without findings 
of other sciatic and/or neurological pathology, does not 
represent symptomatology of intervertebral disc syndrome that 
is more than mild in severity under the criteria.  

DC 5291, which contemplates limitation of motion of the 
dorsal spine, does not afford an evaluation greater than 10 
percent.  Notwithstanding, the Board observes that the 
veteran's thoracolumbar range of motion was measured as 
follows.  In May 1993, forward flexion was measured at 75 
degrees, extension, 30 degrees, bilateral lateral bending at 
30 degrees and bilateral rotation at 45 degrees absent pain 
or other symptomatology.  This equates to limitation of 
motion that is no more than slight.  In August 1996 and 
February 1999, the veteran was observed to exhibit full range 
of motion in all areas of the spine without pain or 
neurological manifestations.  The examiner did note the 
veteran's complaints of spasm attacks with pain in February 
1999.  Although no muscle spasm was then detected, the 
examiner indicated that sufficient pathology existed to 
support these complaints prior to their remission.  However, 
the examiner further opined that functional impairment that 
would have been present due to such attacks would be minimal.  
In June 2005, range of motion was measured at 90 degrees 
forward flexion, 35 degrees extension, 45 degrees bilateral 
lateral rotation, and 35 degrees bilateral lateral flexion.  
With consideration for pain and pain on motion, forward 
flexion measured 70 degrees and extension measured 25 
degrees.  Other measurements remained unchanged.  This 
equates to slight limitation of flexion motion and moderate 
limitation of extension motion with full range of motion in 
bilateral lateral rotation and flexion-or no more than 
slight limitation of motion overall.  Considering limitation 
of range of motion in either the dorsal or lumbar spine, the 
criteria for limitation of motion that is more than slight in 
severity is not met.

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended. The criteria for 
the next higher rating, 20 percent, under the revised DC 
5293, involve incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  The regulatory definition of an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See Note (1) following the criteria.  In the 
present case, neither private nor VA treatment records show 
medical documentation of incapacitating episodes, requiring 
bed rest prescribed by a physician and treatment by a 
physician.  Thus, the criteria for an evaluation greater than 
10 percent under the revised DC 5293 cannot be met.

Under the revised DC 5293, intervertebral disc syndrome may 
also be rated on the basis of chronic orthopedic and 
neurologic manifestations.  See Note (2) following the rating 
criteria.  When evaluating on the basis of chronic 
manifestations, the orthopedic and neurologic manifestations 
are rated separately and then combined, using the criteria 
for the most appropriate orthopedic or neurologic diagnostic 
codes.  The orthopedic manifestations of limitation of motion 
and functional loss due pain equate to moderate limitation of 
motion for a 20 percent rating.  As noted above, limitation 
of motion greater than slight was not demonstrated by the 
medical evidence.  As for neurological manifestations, also 
as discussed above, no neurological pathology was detected 
that would allow separate compensation under other DCs.  
Motor has consistently measured 5 of 5 throughout and 
sensation has been found to be intact.  There has been no 
evidence of sensory loss or radiculopathies, sciatica, 
referred pain, or other neurological pathology despite 
clinical findings of degenerative disc disease at T5-6 with 
mild compression deformity.  

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended. DC 
5293 was renumbered as DC 5243 without a change in the 
criteria.  But a general rating criteria for the spine 
replaced DCs 5285 through 5292 and 5294 through 5295, 
renumbering them 5235 through 5242 and replacing the criteria 
with a General Rating Formula for Diseases and Injuries of 
the Spine.  

The new criteria provide a higher, 20 percent, evaluation for 
combined range of motion of the thoracolumbar motion that 
measures 120 degrees or less, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  It is noted that at its most restricted, 
and with consideration for additional limitation of motion 
due to pain, the veteran's combined thoracolumbar spine range 
of motion measures 255 degrees.  However, VA and non-VA 
treatment records and VA examination reports show findings of 
localized tenderness, enlarged muscles, and spasm with 
limitation of thoracolumbar spine.  Notwithstanding, despite 
report of muscle spasm in February 1999 and findings in VA 
treatment records dated in April 1999, the medical evidence 
does not reflect that the spasms, themselves, resulted in 
abnormal gait or abnormal spinal contour or kyphosis.  
Rather, the veteran's gait has been found to be normal 
throughout and, while clinical findings show thoracolumbar 
scoliosis in June 2005, the manifestation is described as 
mild with preserved lumbar lordosis.  Moreover, no spasm or 
guarding was detected in this examination.  The medical 
evidence thus does not show that the required manifestations 
are met.

A higher, 20 percent criteria could also be met under the old 
criteria for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position under DC 5295, limitation of lumbar spine 
that is moderate in severity under DC 5292, ankylosis of the 
lumbar or dorsal spine, or entire spine under DCs 5289, 5288, 
or residuals of fractured vertebrae under DC 5285.  Yet, the 
medical evidence does not show that the required criteria are 
met.  Even at its most limited, and in consideration of pain, 
pain on motion, and limitation of motion, the veteran yet is 
capable of forward flexion at 70 degrees, absent muscle 
spasm.  Lateral rotation and bending were not limited, and 
range of dorsal and lumbar spine motion was found to be 
limited, as noted above, to a degree no more than mild, 
overall.  Furthermore, clinical studies do not show that the 
veteran's thoracolumbar spine is ankylosed, dislocated, or 
that he has sustained fractures of any vertebrae.  Therefore, 
the veteran does not meet the criteria for an evaluation 
greater than 10 percent under the old criteria.  Similarly, 
the veteran does not meet the criteria for an evaluation 
higher than 10 percent under new criteria contemplating 
ankylosis of the thoracolumbar or entire spine, or limitation 
of thoracolumbar spine flexion motion to less than 30 
degrees.  

In summary, the medical evidence establishes that the veteran 
meets the criteria for an initial evaluation of 10 percent, 
and no higher, for mild symptoms of intervertebral disc 
syndrome under the old criteria.  He does not meet the 
criteria for an evaluation greater than 10 percent under the 
old or the new criteria based on limitation of motion, or of 
manifestations of muscle spasm or guarding resulting in 
abnormal gait or abnormal spinal contour or kyphosis.  
Finally, the medical evidence does not show a basis for the 
grant of an additional, compensable evaluation for 
neurological impairment.  Hence the criteria for additional 
compensation for neurological abnormalities (as required by 
Note (1) following the criteria) are not met.

The Board has considered whether the new or the old criteria 
is more beneficial to the veteran and finds that the criteria 
contemplating intervertebral disc syndrome in effect prior to 
September 26, 2002 is more advantageous to him.  The Board 
has thus evaluated the veteran under this DC.

The Board has considered whether "staged ratings" are 
appropriate in this case and finds that the 10 percent 
evaluation herein confirmed and continued is appropriate from 
the commencement of service connection.  See Fenderson, 
supra.


ORDER

An initial evaluation in excess of 10 percent for central 
disc protrusion, T5-6, and thoracic strain, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


